Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is a 371 of PCT/KR2018/008084 07/17/2018. FOREIGN APPLICATIONS  - KOREA, REPUBLIC OF 10-2017-0108921 08/28/2017.
2.	Claims 7-15 are pending.  
Response to Restriction Election
3.	Applicant’s election of group III in the reply filed on  June 21, 2022 is acknowledged. The election was made without traverse. No species was elected, which could be held non-responsive, however in the interest of advancing prosecution the examiner called the applicant to request an election and Mr. Charles Meeker elected the 1st compound in claim 15 on July 29, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims refer to a rings as “pentagonal to decagonal”, or “triangular to decagonal” which appears to be a translation error as these are not terms of art.  They have been interpreted as 5 to 10 membered rings or 3 to 10 membered rings.  The language defining R6 and R7 as “together with an N-atom or R3, heterocyclic pentagonal to decagonal ring” or with R4 in the former, is unclear since it appears that there is a verb missing like forms or something such.  It may be appropriate to go back to the original description since the definition of R6 or R7 forming a ring is not solely a definition of R6 or R7 and involves both R3 and R4. The previous language was an alternative phrase:

    PNG
    media_image1.png
    202
    668
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichiro JP 2007149570 A (machine translation appended). Koichiro teaches the cathode buffer layer with compounds of the instant claims both generically and specifically at Formula (5) on page 3 where Q is the (6) selection of cyanoacrylic acid.  Specific examples are those on pages 21 ff. including but not limited to compounds 226, 227, 228, 231, 234, 235, 237, 239, 240, 241, 242, 243, 244, 245, which read on claim 7 Formula 1, where R1 is H or alkyl (compound 240), R2/R5 is H, alkyl, halogen, -OH, R3/R4 are H or  R3 and R7 form a six-membered ring and/or R4 and R6 form a 6-membered ring or R6/R7 is phenyl or naphthyl selection (vi, both C6 and C10 aryl) unsubstituted (compounds 234, 236, 237, 241, 242) optionally substituted with alkyl (compounds 235, 238, 239, 240) halogen (compounds 248, 249),Y is CO2H, and X is CN. Some of the compounds are shown below:

    PNG
    media_image2.png
    209
    919
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    406
    995
    media_image3.png
    Greyscale

The compound 227 is the methylated analog of the first compound in claim 15.  This is the ring language of claim 14.  Additional examples are those with only one ring fuesd as shown above and those without ring fusion and include compound examples with phenyl groups and others as R7R8 and such as those on page 22 compounds 251, 252, 253, 254, 256.  Other examples have indole ring fusion including compound 262, 263, 265. Some compounds have R6R7 as a heteroaryl (embodiment vii.) like thiophene including 267.  Yet further anticipatory embodiments include examples without ring fusion and include compound examples with alkyl groups as R7R8 and such as Example 270

    PNG
    media_image4.png
    221
    205
    media_image4.png
    Greyscale

Additional alkyl and phenyl type example compounds are those in Table 1 on page 14 related to Formula 4 on page 11, where n is 0 and X1 is a carboxylic acid, Y1 is CN, R6-R9 are various and R4 and R5 are alkyl.  These examples are highlighted below:

    PNG
    media_image5.png
    226
    725
    media_image5.png
    Greyscale

   
    PNG
    media_image6.png
    59
    969
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    508
    1018
    media_image7.png
    Greyscale

            
    PNG
    media_image8.png
    222
    928
    media_image8.png
    Greyscale

The compound 4 is the brominated congener of the R6/R7 ethylated compound listed as the 3rd compound in claim 15.   Compound 5 has butyl groups and compound 8 octyl groups.
	The use of the compounds in cathode buffer layers is disclosed on paragraph [0076] of the appended translation: 
In the photoelectric conversion element of the present invention, for example, a thin film of oxide semiconductor fine particles is provided on a substrate using an oxide semiconductor fine particle, and then a methine dye of the formula (1) is supported on the thin film.  As a substrate for forming a thin film of oxide semiconductor fine particles in the present invention, a substrate having a surface on which a thin film is formed is preferable, but such a substrate is readily available on the market. Specifically, for example, a surface of a glass or a thin film of a conductive metallic oxide such as tin oxide doped with fluorine, fluorine or antimony or a thin film of a metallic material such as copper, silver, gold or the like can be used as the polyethylene terephthalate or *. As the conductivity, it is sufficient to use 1000 Ω or less, and preferably 100 Ω or less. As an oxide for forming a thin film of fine particles of an oxide semiconductor, a metal oxide is preferable, and examples thereof include oxides such as titanium, tin, zinc, tungsten, zirconium, gallium, indium, yttrium, niobium, tantalum, and vanadium. Among these, oxides such as titanium, tin, zinc, niobium and indium are preferred, and among these, Titanium Oxide, Zinc Oxide and tin oxide are most preferred. Although these oxide semiconductors can be used singly, they may be mixed or coated on the surface of another semiconductor. Further, the particle diameter of the fine particles of the oxide semiconductor is usually 1 to 500 nm, preferably 1 to 100 nm, as an average particle diameter. Further, the fine particles of the oxide semiconductor may be mixed with a large particle size and a small particle size, or may be used as multiple layers.

These are the same cathode buffer materials of the claims n-type metal oxides, transition metal chelates and alkali metal compounds. The instant specification on page 17 at paragraph [00115] specifically lists titanium oxide and zinc oxide.  As shown above, “ the fine particles of the oxide semiconductor may be mixed with a large particle size and a small particle size, or may be used as multiple layers.”  Meeting the limitations of claims 8 and 9.  The paragraph [0097] describes depositing the materials on titanium dioxide in a layer as per claim 9.  Solution evaporation is a disclosed process in the prior art.
The solar cell of claims 10 and 11 is described at paragraph [0081]:
In the solar cell of the present invention, a photoelectric conversion element electrode, a counter electrode, a redox electrolyte, an organic salt, a hole transport material, and a * are formed of a thin film of a p-type semiconductor. Examples of the form of a redox electrolyte, a hole transport material, a p-type semiconductor, and the like include a liquid, a solidified body (gel and gel), a solid, and the like. Examples of the liquid include a solution in which a redox electrolyte, an organic salt, a hole transport material, a p-type semiconductor, and the like are dissolved in a solvent, a room-temperature molten salt, and the like. What these could mix and use [ what ] plurality, for example, dissolved organic salt in ordinary temperature molten salt at any ratio, and organic salt were dissolved in ordinary temperature molten salt at any ratio.

Examples thereof include a solution in which a solvent is dissolved in a solvent, a solution in which a solvent is added to an ordinary temperature molten salt at an arbitrary ratio, a solution in which a redox electrolyte is dissolved in an ordinary temperature molten salt at an arbitrary ratio, and the like. Examples of the solidified material (gel and gel) include a material in which the liquid is contained alone or in combination, and a material in which a plurality of the liquid is contained in a polymer matrix, a low molecular gelling agent, or the like. As a solid material, a redox electrolyte, a molten salt, a hole transport material, a p-type semiconductor, or the like can be used. Examples of the hole transport material include a conductive polymer such as an amine derivative, a poly cetylene, a polyaniline, and a polythiophene, and a material using a discotic liquid crystal phase such as a triphenylene compound. Examples of the p-type semiconductor include CuI and CUsCN. As the counter electrode, a counter electrode which has conductivity and which catalyzes a reduction reaction of a redox electrolyte is preferred. For example, platinum, carbon, rhodium, ruthenium, or the like may be vapor-deposited on glass or a polymer film, or a material coated with conductive fine particles may be used.

A device was made on paragraph [0104]:
[0104]
As is apparent from the results shown in Table 17 below, by using a photoelectric conversion element sensitized by a methine dye represented by Formula (1), visible light can be effectively converted into electricity. Further, it was confirmed that when the methine dye of the formula (1) and other dyes of the present invention were mixed and used, the conversion efficiency was further enhanced.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro JP 2007149570 A as applied to claims 7-14 above, and further in view of Choi “Development of a julolidine-based interfacial modifier for efficient inverted polymer solar cells” RSC Adv., 2015, 5, 107540–107546.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
The prior art teaches a cathode buffer layer compound that is the methylated analog of the elected species.  Koichiro teaches the compound 227 which has a methyl group in the R2/R5 position as compared to elected species.  
Ascertainment of the difference between the prior art and the claims

	The compound 227 of Koichiro used in the layers and devices differ only from the elected species by a methyl group.

    PNG
    media_image9.png
    188
    254
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    190
    255
    media_image10.png
    Greyscale

Finding of prima facie obviousness
Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the desmethyl compounds and produce the instant invention.  The interchangeability of hydrogen and methyl generally creates a case of prima facie obviousness.   In this case it was known in the art that a methyl group on the 1,1,7,7-tetramethyl-1,2,3,5,6,7-hexahydropyrido[3,2,1-ij]quinoline at the 8 or 10 positions is not important for good modification of the zinc oxide layer.  Choi discloses the desmethyl analogs in the same or similar type of solar cell device that Koichiro prepared with a dye modified n-type metal oxide layer. The compound “B1 named (E)-2-cyano-3-(4- (1,1,7,7-tetramethyl-1,2,3,5,6,7-hexahydropyrido[3,2,1-ij]quinolin- 9-yl)phenyl)acrylic acid containing julolidine as an electron donating moiety” is similar to the elected species differing only by a phenyl spacer (See figure 1). “Importantly, when these organic buffers are connected to ZnO film, the dipole moment is generated from the ZnO surface. The strength of dipole moment of organic buffer is highly important to determine the WF of cathode.”  Since the presence of methyl group would not be expected to influence the dipole moment in any meaningful way and there is an expectation that they would function the same. “The lowest unoccupied molecular orbital (LUMO) energy level (ELUMO) of B1 and B2 was estimated from the optical bandgap and the HOMO energy level, and calculated as -3.00 and -2.94 eV, respectively. LUMO energy levels of the two molecules are quite similar due to the identical electron accepting cyano acrylic acid.”  This too would be expected to be unaffected by the methyl group.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625